Citation Nr: 0336480	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  95-09 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the RO 
that denied service connection for PTSD.  In January 20002 
the veteran appeared and gave testimony at a hearing via 
videoconference before the undersigned Board member.  

In a June 2002 decision the Board denied entitlement to 
service connection for PTSD.   The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  In February 2003 the Court 
granted a joint motion to remand the case to the Board, and 
the June 2002 Board decision was vacated.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basis for the Joint Motion was that the Board had not 
adequately explain how the notice requirements of the Claims 
Assistance Act of 2000 (VCAA) had been satisfied in light of 
the Court's decision in Quartuccio v. Principi, 16 Vet. App. 
186 (2002).  See 38 U.S.C.A. § 5103(a) (West 2002).

The veteran has not yet received the specific notice of what 
evidence he is responsible for obtaining and what evidence VA 
will undertake to obtain, as is required by 38 U.S.C.A. 
§ 5103(a).

This case is REMANDED for the following action:

The RO should provide the veteran with a 
VCAA notice letter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


